Citation Nr: 1200698	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, which-in pertinent part, granted service connection for bilateral hearing loss with an initial 10 percent rating, effective in October 2007.  The Veteran appealed his initial rating.

In light of the fact that the Veteran contested the initial evaluation of his hearing loss disability, the Board has styled the issue of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran appeared at a hearing in December 2010 before a local RO decision review officer (DRO).  A transcript of the hearing testimony is associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss has manifested at Roman Numeral Level V during the initial rating period.  An exceptional level of hearing impairment has not manifested.

2.  The Veteran's left ear hearing loss has manifested at Roman Numeral Level II during the initial rating period.  An exceptional level of hearing impairment has not manifested.

3.  No organic ear disease has manifested in either ear.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 600 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, 12 Vet. App. 119, however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's bilateral hearing loss.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz (Hz)).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels (db) or less at 1000 Hz, and 70 db or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

The December 2008 VA examination report reflects the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
55
65
51.25
LEFT
20
40
60
60
45

Speech recognition scores were 72 percent correct in the right ear and 84 percent correct in the left ear.  

The examiner diagnosed a mild to moderately severe sensorineural hearing loss in the right ear with fair speech discrimination, and a normal to moderately severe sensorineural hearing loss in the left ear with good speech discrimination.  Both ears manifested normal middle ear pressure.  The examination report notes the Veteran reported he had difficulty understanding speech, especially in a crowd.

The objective findings on clinical examination show neither ear manifested an exceptional pattern of hearing impairment at the 2008 examination.  See 38 C.F.R. § 4.86.  The audiometrics show the Veteran's right ear manifested at Level V, and the left ear at Level II.  See 38 C.F.R. § 4.85, Table VI.  Those levels intersect at the 10 percent rating.  38 C.F.R. § 4.85, Table VII (DC 600).

In his notice of disagreement, the Veteran asserted that he had great difficulty understanding speech in church and other areas, as well as with communicating with his wife, unless he directly faced her.  The Veteran's daughter related in her statement that she had observed the Veteran's difficulties in church.  See 38 C.F.R. § 3.159(a)(2).  At the hearing, the Veteran reiterated his difficulty hearing in noise, and he related that when he look in the Hymn book, the choir was not singing what he was reading.  He stated that cleaning the wax out of his ears helped a little bit.  The DRO arranged another examination.

The December 2010 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report reflects the Veteran reported he had difficulty hearing in church and in the presence of background noise. He relied on visual cues via lip reading to supplement speech information.  He reported further that he had to use his left ear for talking on the telephone.

VA afforded the veteran a VA examination in December 2010, the report of which noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
60
65
53.75
LEFT
10
45
65
65
46.25

Speech recognition scores were 68 percent correct in the right ear and 84 percent correct in the left ear.  

The examiner diagnosed a mild to moderately severe sensorineural hearing loss in the right ear with fair speech discrimination, and a normal to moderately severe sensorineural hearing loss in the left ear with good speech discrimination.  Both ears manifested normal middle ear pressure.

The objective findings on clinical examination show neither ear manifested an exceptional pattern of hearing impairment at the December 2010 examination.  The left ear manifested at less than 30 db at 500 Hz, but not at 70 db or more at 2000 Hz.  Both must be present.  See 38 C.F.R. § 4.86.  As at the December 2009 examination, the audiometrics show the Veteran's right ear manifested at Level V, and the left ear at Level II.  See 38 C.F.R. § 4.85, Table VI.  Those levels intersect at the 10 percent rating.  38 C.F.R. § 4.85, Table VII (DC 600).

The Board notes the private audiometrics of April 2008 and March 2011 submitted by the Veteran.  Those records are not germane to this decision, however, as they reflect that the Veteran's ears were not tested at 3000 Hz, as required by VA regulations.  See 38 C.F.R. § 4.85(d).  The Board also notes that the Veteran related at the hearing that he was told hearing aids would not benefit him very much.  The November 2008 VA outpatient entry does not confirm that information.  The entry notes the Veteran was not interested in hearing aids at that time.  The March 2011 private audiogram includes a notation that amplification was recommended for each ear.  There is no indication that a medical professional informed or suggested to the Veteran that hearing aids would not benefit him.

In light of the above, the Board finds the preponderance of the evidence shows the Veteran's bilateral hearing loss has manifested at 10 percent for the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.85, DC 600.  There is no factual basis for a staged rating for any part of the initial rating period.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


